t c memo united_states tax_court rosie burnside petitioner v commissioner of internal revenue respondent docket no filed date rosie burnside pro_se peter c rock and paul r zamolo for respondent memorandum opinion vasquez judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the issue presented is whether petitioner had or days within which to file her petition to this court under sec_6213 background all section references are to the internal_revenue_code in effect for the years in issue on date petitioner left the united_states for nassau bahamas on date respondent mailed the statutory_notice_of_deficiency notice to petitioner's home address in california after learning of the notice on date petitioner returned to the united_states according to the united_states postmark petitioner mailed her petition to this court on date--the 91st day after the notice was mailed on date days after the notice was mailed the court received the petition and stamped it filed at the time she filed the petition petitioner resided in east palo alto california discussion this court's jurisdiction is strictly limited by statute and unless a petition is filed within the time prescribed by statute we lack jurisdiction and must dismiss the case see 46_tc_499 ordinarily a taxpayer ha sec_90 days from the date the notice is mailed within which to file a petition with this court see sec_6213 however where a notice is addressed to a person outside the united_states the taxpayer ha sec_150 days from the date the notice is mailed in which to file a petition the day rule id in this case the 90-day period for filing a petition expired on date petitioner did not mail her petition until date--1 day later if petitioner is entitled to days within which to file her petition then petitioner timely filed her petition see sec_7502 for the 150-day rule to apply a taxpayer must experience a delay in his receipt of the notice because of his absence from the country see 200_f2d_38 2d cir 76_tc_963 33_tc_667 the taxpayer's absence from the country may be ona temporary basis see estate of krueger v commissioner supra generally delay experienced by the taxpayer must hamper the taxpayer's ability to respond adequately to the notice by filing a petition in this court see 62_tc_292 respondent argues that petitioner has not established that she was out of the country on date date on which notice was mailed thus respondent contends that petitioner is not entitled to days in which to file her petition petitioner testified that she was on vacation in the bahamas from january until date she testified that she did not receive the notice until she returned from her vacation mr nicholas agbabiaka testified that he dropped petitioner off at the airport on date and picked her up from the airport on date mr agbabiaka also testified that during this period petitioner called him several times and sent him a postcard from the bahamas as the finder of fact we find both petitioner and mr agbabiaka credible we conclude that petitioner was outside the united_states on date--the day the notice was mailed additionally we conclude that due to her absence petitioner's receipt of the notice was delayed and this delay hampered petitioner's ability to respond adequately to the notice we therefore conclude that petitioner was entitled to days to file her petition accordingly respondent's motion to dismiss shall be denied in reaching our holding herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued
